Citation Nr: 0706162	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 2002) based on treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1953, and he died on June [redacted], 2001.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied the appellant's claim for DIC 
pursuant to 38 U.S.C.A. § 1151 based on treatment provided by 
the VA from February to June 2001.  This case was previously 
before the Board in October 2005, at which time it denied the 
claim.  The appellant appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated October 26, 2006, granted the 
Appellee's Motion for Summary Remand (Motion).  The case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Motion directed that the Board 
obtain all relevant VA medical records from the Tuskegee 
VAMC.  The Board acknowledges that additional medical records 
reflecting treatment the veteran received at the appropriate 
VA hospital were submitted by the appellant in November 2006.  
At that time, she also signed a waiver of her right to have 
the additional evidence reviewed by the RO prior to the 
Board's issuing a decision.  There is no indication in the 
record, however, that the VA ever requested the complete 
records from the veteran's treatment at the Tuskegee VAMC 
from February through June 2001.  In this regard, the Board 
observes that the Motion specifically referred to informed 
consent forms, nursing notes, doctors' orders, inpatient and 
outpatient treatment records, diagnostic imaging studies, and 
laboratory and pathology reports. 

Thus, while the records submitted by the appellant include 
some records that had not previously been associated with the 
claims folder, it cannot be determined whether all records 
from the veteran's treatment have been obtained.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for benefits under 38 U.S.C.A. § 1151, 
but she was not provided with notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal.  Thus, on remand the RO should provide corrective 
notice. 
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises her that an effective date will be 
assigned if benefits under 38 U.S.C.A. 
§ 1151 are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the Tuskegee 
VAMC and request all records of the 
veteran's treatment from February to June 
2001, including, but not limited to, 
informed consent forms, nursing notes, 
doctors' orders, inpatient and outpatient 
treatment records, diagnostic imaging 
studies, and laboratory and pathology 
reports.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the claim remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


